DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.
3.  Applicant's arguments and amendments to the claims presented in the reply of 31 January 2022 have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn.
Claim Status
4.  Claims 6, 7, 10, 11, 18 and 28-42 are pending.
	Claims 28-36 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Note that claim 42 is drawn to a method that requires a non-elected combination of genes. As set forth in the restriction requirement of 12 July 2019, where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 
Claims 6, 7, 10, 11, 18 and 37-41 read on the elected invention and have been examined herein.                     
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10, 11, 18 and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 10, 11, 18 and 37-41 are indefinite over the recitation of “treating the subject with a treatment for cancer having a heterogeneous cancer cell population and having a poor prognosis with a treatment for cancer. The claims recite two occurrences of “treating…with a treatment for cancer” and it is confusing as to why the claims include two recitations of treating and if there is intended to be a distinction between the two recitations of treating with a treatment for cancer. 
Modified Claim Rejections - 35 USC § 112(a) – New Matter
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 10, 11, 18 and 37-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
A. The originally filed disclosure does not provide basis for the recitation in the claims of “treating the subject with a treatment for cancer having a heterogeneous cancer cell population and having a poor prognosis” after determining that the subject has a poor prognosis based on the detection of an increase in the level of expression of the CSTA gene as compared to a homogeneous cancer cell population (see claim 6).  The originally filed disclosure states that “Such a state is called intratumor heterogeneity and is thought to be one factor that contributes to making cancer treatment difficult” (para [0002]). It is also stated that “he poor prognosis means that cancer cell proliferation is fast, a metastatic ability of cancer is high, a resistance of a cancer tissue Response to Remarks:
In the reply of 31 January 2022, Applicant states that support for “treating the subject having a heterogenous cancer cell population and having a poor prognosis with a treatment for cancer” is found in Example, 6, para [0064], Example 2 para [0054], para [0014] and Example 4 at para [0057-0062]).
Applicant’s arguments have been fully considered but are not persuasive.
First, the present claims do not recite “treating the subject having a heterogenous cancer cell population and having a poor prognosis with a treatment for cancer.” Rather, the claims recite “treating the subject with a treatment for cancer having a heterogeneous cancer cell population and having a poor prognosis.”
Secondly, Examples 2, 4 and 6 of the specification do not discuss methods of treatment for cancers determined to have a heterogeneous cancer cell population and determined to have a poor prognosis based on the increased level of expression of the CSTA gene.

 “’Paclitaxel’ indicates the results of the paclitaxel administration group and "Control" indicates the results of the control group. As a result, it was found that the cancer tissue of the Mix mouse has higher resistance to paclitaxel than the cancer tissue of the 231 mouse. This result also indicated that the heterogeneous cancer tissue was more malignant than the homogeneous cancer tissue.” 

Thereby, the specification teaches that mice having the mixed / heterogeneous breast cancer cell population were resistant to the paclitaxel treatment. This example does not teach treating mice (a subject) with a treatment for cancers that have a heterogeneous cancer cell population and a poor prognosis after determining that the subject has a poor prognosis based on the detection of an increase in the level of CSTA gene expression as compared to a homogeneous cancer cell population. The individual teachings in the specification cannot be considered in a vacuum. They must be considered in the context of the complete disclosure / example. While Example 6 includes a step of administering paclitaxel to mice, paclitaxel was not administered to the mice after performing the steps of determining the level of CSTA RNA in a tumor tissue sample from the mice and determining that the mice have a poor prognosis based on the level of expression of the CSTA gene.
The cited portion of the specification at para [0014] states:
“In the present specification, the poor prognosis means that cancer cell proliferation is fast, a metastatic ability of cancer is high, a resistance of a cancer tissue to an anticancer drug is high, a survival rate of a patient is low, or the like.”

This teaching indicates that cancer patients having a poor prognosis will be highly resistant to anticancer drug treatments. This teaching does not provide support 
The remaining examples in the specification and the remaining portions of the disclosure do not discuss treatment of cancers having a heterogeneous cancer cell population and a poor prognosis with (a subgroup of) treatments for cancers that have a heterogeneous cancer cell population and a poor prognosis. There is no disclosure of particular treatments that could be administered to those subjects with cancer that have a heterogeneous cancer cell population and a poor prognosis, as opposed to the treatments administered to subjects that do not have a heterogeneous cancer cell population.
B.  The disclosure as originally filed also does not provide basis for new claims 37 and 39 which recite that the treatment for breast cancer is paclitaxel (claim 39) or the treatment for any one of breast cancer, melanoma, lung cancer or pancreatic cancer is paclitaxel (claim 37).
The disclosure mentions paclitaxel treatment only in Example 6 wherein this anticancer treatment is administered to the mix mouse model of breast cancer (mouse with a heterogenous population of cancer cells expressing higher levels of CSTA) and the 231 mouse. It is stated that “As a result, it was found that the cancer tissue of the Mix mouse has higher resistance to paclitaxel than the cancer tissue of the 231 mouse. This result also indicated that the heterogeneous cancer tissue was more malignant than the homogeneous cancer tissue.”
Thus, Example 6 teaches that mice having a heterogeneous population of breast cancer cells and expressing higher levels of CSTA had a higher resistance to 
If Applicant maintains that the original disclosure provides support for the above identified limitations added to the claims, then Applicant should point to specific teachings in the specification which provide this support and explain how these teachings provide support for the claim amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLA J MYERS/Primary Examiner, Art Unit 1634